DETAILED ACTION 
                                 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                    
                                 Information Disclosure Statement
           The information disclosure statement (IDS) submitted on 03/05/2021, 02/11/2021, and 05/26/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.                                                                                                  
                               Claim Interpretation Under 35 USC §112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a heat source device” and “a load-side device” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim limitation “a heat source device” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “a heat source” without reciting sufficient structure to achieve the function. 
Claim limitation “a load-side device” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “a load-side” without reciting sufficient structure to achieve the function. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
        A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
A heat source device treated as meaning includes at least one heat exchanger 4, a compressor 1, a control box 2, an impeller 3, a bell mouth 6, a fan motor 13, and a drain pan 8 heat exchanger 4-2 of indoor unit. See par. 43.
A load-side device treated as meaning heat exchanger 4-2 of indoor unit. See par. 87.
     If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
         
                                    Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the circumferential direction" in line 11. There is insufficient antecedent basis for this limitation in the claim.

                                       Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

          Claim 1-9, 11, 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kashihara et al. (US 2015/0071775) in view of Nagata et al. (JP 2007/321738, provided by applicant) and Shima (JP 11-82386, provided by applicant).
In regards to claim 1, Kashihara discloses an air-sending device (fan unit 5; Fig. 1-3) comprising: a housing (fan case 2) including an inlet air passage (suction-duct connecting portion 8) and an outlet air passage (blowout-duct connecting portion 10), the inlet air passage communicating with an air inlet (suction port 7), the outlet air passage communicating with an air outlet (blowout port 9); 
         a first partition plate (first partition plate 18) partitioning an interior of the housing (2) into the inlet air passage (8) and the outlet air passage (10); a bell mouth (22) disposed around an opening (13) defined in the first partition plate (18); and an impeller (21) disposed over the first partition plate (18) with the bell mouth (22) interposed between the impeller (21) and the first partition plate (as can be seen in Fig. 3), 
          the impeller (21) having a rotation axis (A), the impeller (21) being configured to suction air into the inlet air passage (8) from the air inlet (7), blow out air in the circumferential direction of the impeller (refer to par. 43), and blow out air (air flow F0) from the air outlet (9) through the outlet air passage (10), the inlet air passage (8) guiding air from the air inlet (7) to the opening (13) along the first partition plate (18), and having an air-passage wall (an airflow passage wall 16), the air-passage wall (16) being located at a position in the inlet air passage (8) that is past a center of the opening (13) along the first partition plate (18) from the air inlet (7), at an inlet (inlet at opening 13) of the bell mouth (22).                                                                                           
          Kashihara fails to explicitly teach the impeller’s rotation axis being extended in a direction that intersects the first partition plate; the inlet air passage having a width greater than an outside diameter of the impeller; a distance from the rotation axis of the impeller to the air-passage wall being less than a distance from the rotation axis of the impeller to an end portion of the bell mouth that is close to the air inlet to prevent air from entering the impeller from an area located farther from the air inlet than is the air-passage wall, the air-passage wall being equal in width to the inlet air passage.
          Nagata teaches a cooling device wherein the impeller’s rotation axis (axis at C; Fig. 3) being extended in a direction that intersects the first partition plate (surface portion 3b; Figs. 1-2). 
         Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the air sending device of    Kashihara such that the impeller’s rotation axis being extended in a direction that intersects the first partition plate as taught by Nagata in order to suppress the noise in system sound reduction effect (refer to par. 37 of Nagata). 
           Shima teaches a blower unit wherein the inlet air passage (suction flow passage 4) having a width greater than an outside diameter of the impeller (refer to pa. 16, wherein inner surface of the guide portion 3a facing the impeller inlet widens toward the impeller; Figs. 3 and 7-8); a distance from the rotation axis of the impeller (6) to the air-passage wall (wall of box 5) being less than a distance from the rotation axis of the impeller (6) to an end portion of the bell mouth (3) that is close to the air inlet (as can be seen in Fig. 8) to prevent air from entering the impeller from an area located farther from the air inlet than is the air-passage wall (par. 18), the air-passage wall being equal in width to the inlet air passage (par. 24), the air-passage wall being equal in width to the inlet air passage (par. 24). 
        Therefore, it also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the air sending device of Kashihara such that the inlet air passage having a width greater than an outside diameter of the impeller; a distance from the rotation axis of the impeller to the air-passage wall being less than a distance from the rotation axis of the impeller to an end portion of the bell mouth that is close to the air inlet to prevent air from entering the impeller from an area located farther from the air inlet than is the air-passage wall, the air-passage wall being equal in width to the inlet air passage as taught by Shima in order improve sound reduction effect (refer to par. 28 of Shima).          
In regards to claim 2, Kashihara as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein the distance from the rotation axis to the air-passage wall is 0.75 to 0.95 times a radius at the inlet of the bell mouth.  
          Kashihara does however the distance from the rotation axis to the air-passage wall 16 (Figs. 3-4; par. 45) and a radius or diameter at the inlet of the bell mouth given as outer diameter or radius of the shroud 24 (Fig. 5; par. 39).
          Specifically, Kashihara teaches that the distance adjustments in the fan unit and the amount of the air and the size of the passage can be well balanced and are selected based on the particular design factors involved (pars. 44-45).    
          Therefore, the distance from the rotation axis to the air-passage wall and a radius or diameter at the inlet of the bell mouth are recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is suppressing of the airflow resistance (refer to par. 45). 
       Therefore, since the general conditions of the claim, i.e. the air-passage wall and height to the inlet air passage and design factors involved, were disclosed in the prior art by Kashihara, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Kashihara, by setting the distance from the rotation axis to the air-passage wall is 0.75 to 0.95 times a radius at the inlet of the bell mouth.
In regards to claim 3, Kashihara as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein the inlet air passage has a height less than a height of the outlet air passage.  
Kashihara does however the height of inlet air passage is given as D4 (Fig. 5; par. 45) and a height of the outlet air passage as D4 (Fig. 5; par. 45).
Specifically, Kashihara teaches that the distance adjustments in the fan unit and the amount of the air and the size of the passage can be well balanced and are selected based on the particular design factors involved (pars. 44-45).    
          Therefore, the inlet air passage has a height less than a height of the outlet air passage are recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is suppressing of the airflow resistance (refer to par. 45). 
       Therefore, since the general conditions of the claim, i.e. the air-passage wall and height to the inlet air passage and design factors involved, were disclosed in the prior art by Kashihara, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Kashihara, by setting the inlet air passage has a height less than a height of the outlet air passage.  
In regards to claim 4, Kashihara as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein the air-passage wall is equal in height to the inlet air passage.
        Kashihara does however the air-passage wall is given as D4 (Fig. 5; par. 45) and height to the inlet air passage given as D3, D4 and D7 (Fig. 5; par. 45).
Specifically, Kashihara teaches that the distance adjustments in the fan unit and the amount of the air and the size of the passage can be well balanced and are selected based on the particular design factors involved (pars. 44-45).    
          Therefore, the distance from the air-passage wall and height to the inlet air passage are recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is suppressing of the airflow resistance (refer to par. 45). 
       Therefore, since the general conditions of the claim, i.e. the air-passage wall and height to the inlet air passage and design factors involved, were disclosed in the prior art by Kashihara, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Kashihara, by setting the air-passage wall to be equal in height to the inlet air passage.  
In regards to claim 5, Kashihara as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kashihara teaches wherein the air-passage wall (16) is disposed in such a manner that a wall surface (wall of passage 16) of the air-passage wall (16) that faces the inlet air passage (8) is perpendicular to a bottom of the inlet air passage (as can be seen in Fig. 2; par. 77).  
In regards to claim 6, Kashihara as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kashihara teaches wherein the air-passage wall (16) is disposed in such a manner that a wall surface (wall of passage 16) of the air-passage wall that faces the inlet air passage (8) is inclined (inclined portion 19b at ϴ; Fig. 3) to a bottom of the inlet air passage (as can be seen in Fig. 3), and that an end portion of the air-passage wall (16) that is close to the inlet air passage (8) is located closer to the air inlet (7) than is an end portion of the air-passage wall (16) that is close to the bell mouth (as can be seen in Fig. 3).  
In regards to claim 7, Kashihara as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein the air-passage wall has a length in a horizontal direction in a range of 0.6 to 0.9 times a diameter of a portion of the bell mouth that is close to the air inlet.  
          Kashihara does however the length of air-passage wall in the horizontal direction is given as length of passage16 (Figs. 3-4; par. 45) and a diameter of a portion of the bell mouth that is close to the air inlet given as outer diameter of the shroud 24 (Fig. 5; par. 39).
          Specifically, Kashihara teaches that the distance adjustments in the fan unit and the amount of the air and the size of the passage can be well balanced and are selected based on the particular design factors involved (pars. 44-45).    
          Therefore, the length of air-passage wall in the horizontal direction is given as length of passage and a diameter of a portion of the bell mouth that is close to the air inlet are recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is suppressing of the airflow resistance (refer to par. 45). 
       Therefore, since the general conditions of the claim, i.e. the air-passage wall and height to the inlet air passage and design factors involved, were disclosed in the prior art by Kashihara, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Kashihara, by setting the air-passage wall has a length in a horizontal direction in a range of 0.6 to 0.9 times a diameter of a portion of the bell mouth that is close to the air inlet.
In regards to claim 8, Kashihara as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein the air-passage wall has a curved shape that is convex in a downstream direction of air flowing in the inlet air passage, and the air-passage wall is disposed in such a manner that a wall surface of the air-passage wall that faces the inlet air passage is perpendicular to a bottom of the inlet air passage.  
        Nagata teaches a cooling device wherein the air-passage wall (corresponding to inclined surface portion 5b; Figs. 7-8) has a curved shape that is convex in a downstream direction of air flowing in the inlet air passage (refer to par. 14), and the air-passage wall (5b) is disposed in such a manner that a wall surface of the air-passage wall (5b) that faces the inlet air passage is perpendicular to a bottom of the inlet air passage (Figs. 7-8).
         Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the air sending device of    Kashihara such that the air-passage wall has a curved shape that is convex in a downstream direction of air flowing in the inlet air passage, and the air-passage wall is disposed in such a manner that a wall surface of the air-passage wall that faces the inlet air passage is perpendicular to a bottom of the inlet air passage as taught by Nagata in order to suppress the noise in system sound reduction effect (refer to par. 37 of Nagata). 
In regards to claim 9, Kashihara as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach the limitations of claim 9.
         Nagata teaches a cooling device wherein the air-passage wall (side face 4b; Figs. 5-6) has a curved shape that is convex in a downstream direction of air flowing in the inlet air passage (air passage in duct 4), and the air-passage wall (side face 4b) is disposed in such a manner that a wall surface of the air-passage wall (4b) that faces the inlet air passage (4) is inclined to a bottom of the inlet air passage (4) and that an end portion of the air-passage wall (4b) that is close to the bottom of the inlet air passage (4) is located closer to the air inlet (65) than is an end portion of the air-passage wall (4) that is close to the bell mouth. 
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the air sending device of Kashihara such that the air-passage wall has a curved shape that is convex in a downstream direction of air flowing in the inlet air passage, and the air-passage wall is disposed in such a manner that a wall surface of the air-passage wall that faces the inlet air passage is inclined to a bottom of the inlet air passage and that an end portion of the air-passage wall that is close to the bottom of the inlet air passage is located closer to the air inlet than is an end portion of the air-passage wall that is close to the bell mouth. 
as taught by Nagata in order to suppress the noise in system sound reduction effect (refer to par. 37 of Nagata). 
In regards to claim 11, Kashihara as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teaches wherein the air-passage wall is provided with a plurality of fine holes that communicate with a space behind the air-passage wall. 
         Shima teaches a blower unit wherein the air-passage wall (intake air flowing passages 4A and 4B; Figs. 1-2) is provided with a plurality of fine holes (sound absorbing hole 9a) that communicate with a space behind the air-passage wall (refer to par. 28). 
         Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the air sending device of Kashihara such that the air-passage wall is provided with a plurality of fine holes that communicate with a space behind the air-passage wall as taught by Shima in order to improve sound reduction effect (refer to par. 28 of Shima). 
In regards to claim 13, Kashihara as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kashihara teaches wherein the air-passage wall (13) comprises an air-passage partition plate (a second partition plate 19) that partitions off a portion of the inlet air passage (8), (as can be seen in Fig. 2).   
In regards to claim 14, Kashihara as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein the air-passage wall comprises a sound-absorbing material disposed to fill a portion of the housing.
       Shima teaches a blower unit (Figs. 1-2) wherein the air-passage wall (wall of box 5) comprises a sound-absorbing material (11A-C; Fig. 1) disposed to fill a portion of the housing (suction box 5).
         Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the air sending device of Kashihara such that the air-passage wall comprises a sound-absorbing material disposed to fill a portion of the housing as taught by Shima in order to reducing noise generated inside the suction port and external emission of wind noise of a blade (refer to par. 1 of Shima). 
In regards to claim 17, Kashihara discloses an air-sending device (fan unit 5; Fig. 1-3) comprising: a housing (fan case 2) including an inlet air passage (suction-duct connecting portion 8) and an outlet air passage (blowout-duct connecting portion 10), the inlet air passage (8) communicating with an air inlet (suction port 7), the outlet air passage (10) communicating with an air outlet (blowout port 9); 
          a first partition plate (first partition plate 18) partitioning an interior of the housing (2) into the inlet air passage (8) and the outlet air passage (10); a bell mouth (22) disposed around an opening (13) defined in the first partition plate (3); and an impeller (21) disposed over the first partition plate (18) with the bell mouth (22) interposed between the impeller (21) and the first partition plate (as can be seen in Fig. 3), the impeller (21) having a rotation axis (A), 
           the impeller (21) being configured to suction air into the inlet air passage (8) from the air inlet (7), and blow out air from the air outlet (9) through the outlet air passage (10), the inlet air passage (8) guiding air from the air inlet (7) to the opening (13) along the first partition plate (3), and having an air-passage wall (an airflow passage wall 16), the air-passage wall being located at a position in the inlet air passage (8) that is past a center of the opening (13) along the first partition plate (3) from the air inlet (7), at an inlet of the bell mouth (22), the bell mouth (22) with the first partition plate (18) located on an extension of a straight portion (as can be seen in Fig. 5).
          Kashihara fails to explicitly teach the impeller’s rotation axis being extended in a direction that intersects the first partition plate; a distance from the rotation axis of the impeller to the air-passage wall being less than a distance from the rotation axis of the impeller to an end portion of the bell mouth that is close to the air inlet to prevent air from entering the impeller from an area located farther from the air inlet than is the air-passage wall, the bell mouth having a D-shaped cross-section.    
          Nagata teaches a cooling device wherein the impeller’s rotation axis (axis at C; Fig. 3) being extended in a direction that intersects the first partition plate (surface portion 3b; Figs. 1-2). 
         Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the air sending device of    Kashihara such that the impeller’s rotation axis being extended in a direction that intersects the first partition plate as taught by Nagata in order to suppress the noise in system sound reduction effect (refer to par. 37 of Nagata). 
           Shima teaches a blower unit wherein a distance from the rotation axis of the impeller (6) to the air-passage wall (wall of box 5) being less than a distance from the rotation axis of the impeller (6) to an end portion of the bell mouth (3) that is close to the air inlet (as can be seen in Fig. 8) to prevent air from entering the impeller from an area located farther from the air inlet than is the air-passage wall (par. 18), the air-passage wall being equal in width to the inlet air passage (par. 24), the air-passage wall being equal in width to the inlet air passage (par. 24). 
        Therefore, it also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the air sending device of Kashihara such a distance from the rotation axis of the impeller to the air-passage wall being less than a distance from the rotation axis of the impeller to an end portion of the bell mouth that is close to the air inlet to prevent air from entering the impeller from an area located farther from the air inlet than is the air-passage wall, the air-passage wall being equal in width to the inlet air passage as taught by Shima in order improve sound reduction effect (refer to par. 28 of Shima). 
In regards to the limitations that the bell mouth having a D-shaped cross-section, it has been held that absent persuasive evidence that the particular configuration of a device (in the instant case, D-shaped cross-section) are significant, then to change the shape of the device (in the instant case, cross-section) would be a matter of choice of a person having ordinary skill in the art (refer to MPEP2144.04-IV-A).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kashihara et al. in view of Nagata et al. and Shima, further in view of Beck (DE3226217, provided by Applicant). 
In regards to claim 10, Kashihara as modified meets the claim limitations as disclosed above in the rejection of claim 9, but fails to explicitly teach the limitations of claim 10.
          Beck teaches a blowing device wherein a portion of the air-passage wall (partition wall 13) located in an interior of the bell mouth (air intake opening 4) has a height that is between a height of the inlet air passage (passage at air intake opening 4) and a distance from a downstream end portion of the bell mouth (at impeller 7) to the bottom of the inlet air passage, and a portion of the air-passage wall (13) excluding the portion located in the interior of the bell mouth has a height equal to the height of the inlet air passage (Figs. 2-4). 
         Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the air sending device of Kashihara such that a portion of the air-passage wall located in an interior of the bell mouth has a height that is between a height of the inlet air passage and a distance from a downstream end portion of the bell mouth to the bottom of the inlet air passage, and a portion of the air-passage wall excluding the portion located in the interior of the bell mouth has a height equal to the height of the inlet air passage as taught by Beck in order to suppress the noise in system sound reduction effect (refer to par. 28 of Beck).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kashihara et al. in view of Nagata et al. and Shima, further in view of Sato et al. (JP 2000-356362, provided by applicant).
In regards to claim 12, Kashihara as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach the limitations of claim 12.
         Sato teaches an air conditioner (Figs. 1 and 5) wherein the impeller comprises a plurality of impellers (5), and the bell mouth comprises a plurality of bell mouths (8), (Figs. 1 and 5), wherein a second partition plate (upper portion of plate 18; Fig. 1) is disposed between each two of the plurality of impellers (5), and wherein a third partition plate (lower portion of plate 18; Fig. 5) is disposed in a portion of the inlet air passage (passage at suction port 14) corresponding to a position between each two of the plurality of impellers (as can be seen in Figs. 1 and 5).
       Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the air sending device of Kashihara such that the impeller comprises a plurality of impellers, and the bell mouth comprises a plurality of bell mouths, wherein a second partition plate is disposed between each two of the plurality of impellers, and wherein a third partition plate is disposed in a portion of the inlet air passage corresponding to a position between each two of the plurality of impellers as taught by Sato in order to reduce fluctuation of the periodic noise (refer to par. 25 of Sato). 

Claim 15 id rejected under 35 U.S.C. 103 as being unpatentable over Kashihara et al. in view of Nagata et al. and Shima, further in view of Kim et al. (US 2017/0089605).
In regards to claim 15, Kashihara as modified meets an air-conditioning apparatus (refer to par, 18) comprising: a load-side device (indoor unit 1; Fig. 1), the air-sending device (fan unit 5; Fig. 1) of claim 1 being incorporated in the load-side device (1), but fails to explicitly teach a heat source device; and at least one heat exchanger being disposed between an area downstream of the impeller and the air outlet.  
           Kim teaches air conditioning apparatus (1; Fig. 1 and 3), wherein air-conditioning apparatus (1) comprising: a heat source device (an outdoor unit 100); and a load-side device (indoor unit 200); and at least one heat exchanger (indoor heat exchanger 210) being disposed between an area downstream of the impeller (fan 220) and the air outlet (discharge portion 250b; Fig. 3).  
       Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the air sending device of Kashihara with a heat source device, at least one heat exchanger being disposed between an area downstream of the impeller and the air outlet as taught by Kim in order to perform a cooling operation and a heating operation (refer to par. 191 of Kim). 




Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kashihara et al. in view of Nagata et al., Shima and Kim et al., further in view of Sato et al. (JP 2000-356362, provided by applicant).
In regards to claim 16, Kashihara as modified meets the claim limitations as disclosed above in the rejection of claim 15, but fails to explicitly teach the limitations of claim 16.
         Sato teaches an air conditioner wherein the impeller (5; Figs. 1 and 5) comprises a plurality of impellers (multi-blade impeller 5), wherein the bell mouth comprises a plurality of bell mouths (8), the plurality of bell mouths being each disposed to a suction portion (12) of a corresponding one of the plurality of impellers (5), wherein a second partition plate (upper portion of plate 18; Fig. 1) is disposed between each two of the plurality of impellers (5), wherein a third partition plate (lower portion of plate 18; Fig. 5) is disposed in a portion of the inlet air passage corresponding to a position between each two of the plurality of impellers (5), wherein a drain pan (water receiving pan 7) is disposed below the at least one heat exchanger (2), 
In regards to the limitations that wherein the second partition plate has a length equal to a length from the drain pan to an open end of the air inlet, and has a height equal to a height of the outlet air passage, and wherein the third partition plate has a length equal to a length from the air-passage wall to the open end of the air inlet, and has a height equal to a height of the inlet air passage.                                                  
          Kashihara does however the length of the second and third partition plate (Figs. 3-4; par. 45); length of the air-passage wall and a length and height of the drain pan and a height of the inlet air passage (Fig. 5; par. 39).
          Specifically, Kashihara teaches that the distance adjustments in the fan unit and the amount of the air and the size of the passage can be well balanced and are selected based on the particular design factors involved (pars. 44-45).    
          Therefore, the length of the second and third partition plate, length of the air-passage wall and a length and height of the drain pan and a height of the inlet air passage are recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is suppressing of the airflow resistance (refer to par. 45). 
       Therefore, since the general conditions of the claim, i.e. the length of the second and third partition plate, length of the air-passage wall and a length and height of the drain pan and a height of the inlet air passage and design factors involved, were disclosed in the prior art by Kashihara, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Kashihara, by setting the second partition plate has a length equal to a length from the drain pan to an open end of the air inlet, and has a height equal to a height of the outlet air passage, and wherein the third partition plate has a length equal to a length from the air-passage wall to the open end of the air inlet, and has a height equal to a height of the inlet air passage.



                                              
                                                Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/
Examiner, Art Unit 3763
/CASSEY D BAUER/Primary Examiner, Art Unit 3763